1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANE DOE,                                           Case No. 18cv2021-MMA (LL)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13                       vs.                             MOTION TO STAY
14   D. LLOYD,
                                                         [Doc. No. 42]
15                                   Defendant.
16
17
18         Plaintiff Jane Doe, proceeding pro se, brings this civil rights action pursuant to 42
19   U.S.C. § 1983 against Defendant Dustin Lloyd. Plaintiff moves for a temporary stay of
20   the action pending the outcome of criminal proceedings against her. See Doc. No. 42.
21   Defendant has not filed a response in opposition to the motion. The Court took the
22   motion under submission without oral argument pursuant to Civil Local Rule 7.1.d.1. and
23   Federal Rule of Civil Procedure 78(b). See Doc. No. 43. For the reasons set forth below,
24   the Court GRANTS Plaintiff’s motion.
25                                         BACKGROUND
26         This action arises primarily out of Plaintiff’s alleged altercation with Defendant
27   Dustin Lloyd, a Riverside County Sheriff’s Deputy. The relevant factual allegations are
28   set forth in detail in the Court’s December 27, 2018 Order denying Defendant’s motion to

                                                     1
                                                                                 18cv2021-MMA (LL)
1    dismiss Plaintiff’s Fourth Amendment claim against him. See Doc. No. 24. According to
2    Plaintiff, her encounter with Defendant resulted in the filing of misdemeanor charges
3    against her in Riverside County Superior Court. According to Plaintiff, “[t]he
4    misdemeanor case has been prolonged” for various reasons and she anticipates the
5    “criminal charges will be dismissed or ordered to trial proceedings” at a hearing currently
6    set for November 8, 2019. Doc. No. 42 at 1-2. Plaintiff argues that a stay is necessary
7    because she risks potential self-incrimination if deposed prior to the disposition of those
8    proceedings. She also contends that disposition of the criminal proceedings will
9    potentially impact the parties’ ability to settle this case, as well as matters related to trial.
10                                         LEGAL STANDARD
11          A court’s “power to stay proceedings is incidental to the power inherent in every
12   court to control the disposition of the causes on its docket with economy of time and
13   effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254
14   (1936). The Ninth Circuit has instructed:
15          The decision whether to stay civil proceedings in the face of a parallel criminal
            proceeding should be made “in light of the particular circumstances and
16
            competing interests involved in the case.” Molinaro, 889 F.2d at 902. This
17          means the decisionmaker should consider “the extent to which the defendant’s
            fifth amendment rights are implicated.” Id. In addition, the decisionmaker
18
            should generally consider the following factors: (1) the interest of the
19          plaintiffs in proceeding expeditiously with this litigation or any particular
            aspect of it, and the potential prejudice to plaintiffs of a delay; (2) the burden
20
            which any particular aspect of the proceedings may impose on defendants; (3)
21          the convenience of the court in the management of its cases, and the efficient
            use of judicial resources; (4) the interests of persons not parties to the civil
22
            litigation; and (5) the interest of the public in the pending civil and criminal
23          litigation. Id. at 903.
24
25   Keating v. Office of Thrift Supervision, 45 F.3d 322, 324-25 (9th Cir. 1995) (quoting and
26   citing Federal Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899 (9th Cir. 1989)).
27   //
28   //

                                                     2
                                                                                     18cv2021-MMA (LL)
1                                             DISCUSSION
2          As an initial matter, this District’s Civil Local Rules provide “[i]f an opposing
3    party fails to file the papers in the manner required by Civil Local Rule 7.1.e.2, that
4    failure may constitute a consent to the granting of a motion or other request for ruling by
5    the court.” SD CivLR 7.1.f.3.c. The Ninth Circuit has held a district court may properly
6    grant an unopposed motion pursuant to a local rule where the local rule permits, but does
7    not require, the granting of a motion for failure to respond. See generally, Ghazali v.
8    Moran, 46 F.3d 52, 53 (9th Cir. 1995). The Court has the option of granting Plaintiff’s
9    motion based on Defendant’s failure to file a written response. The Court is inclined to
10   do so but notes that Plaintiff’s motion has substantive merit as well.
11          Upon due consideration of the Keating factors set forth above, the Court finds that
12   a temporary stay of this action is appropriate pending the disposition of the criminal
13   proceedings against Plaintiff in state court. Neither Plaintiff, Defendant, nor any
14   interested third parties will suffer prejudice as a result of a temporary stay of the
15   proceedings in this Court. Moreover, Plaintiff asserts a legitimate concern regarding
16   potential self-incrimination and the disposition of Plaintiff’s criminal charges may
17   otherwise impact certain claims and issues in this action.
18                                           CONCLUSION
19         Based on the foregoing, the Court GRANTS Plaintiff’s motion and STAYS this
20   action pending the disposition of the pending criminal charges against Plaintiff in
21   Riverside County Superior Court. The Court DIRECTS Plaintiff to timely advise the
22   Court in writing via a “Status Report” of the final disposition of those proceedings, at
23   which time the Court will lift the stay of these proceedings.
24         IT IS SO ORDERED.
25   DATE: October 24, 2019                  _______________________________________
                                             HON. MICHAEL M. ANELLO
26
                                             United States District Judge
27
28

                                                    3
                                                                                   18cv2021-MMA (LL)
